Name: Commission Regulation (EEC) No 1843/86 of 13 June 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 159/ 12 Official Journal of the European Communities 14. 6 . 86 COMMISSION REGULATION (EEC) No 1843/86 of 13 June 1986 on the supply of various lots of skimmed-milk powder as food aid Regulation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ^), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1335/86 (4), and in particular Article 7 (5) thereof, Whereas following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organizations 400 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination ; Whereas, therefore, supply should be effected in accordance with the rules laid down in Commission HAS ADOPTED THIS REGULATION : Article 1 The intervention agency shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 June 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 29, 4 . 2. 1986, p. 3 . (3) OJ No L 148, 28 . 6 . 1968 , p. 13 . (&lt;) OJ No L 119, 8 . 5. 1986, p. 19 . 0 OJ No L 142, 1 . 6 . 1983, p. 1 .fa OJ No L 371 , 1 31 . 12 . 1985, p. 1 . 14. 6 . 86 Official Journal of the European Communities No L 159/ 13 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : (a) legal basis (b) purpose 1986 Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient 3 . Country of destination 4. Stage and place of delivery UNRWA (2) Lebanon cif Beirut or cif Lattakia (*) 5 . Representative of the recipient (3) 6 . Total quantity 7 . Origin of the skimmed-milk powder 8 . Intervention agency 190 tonnes Community market Belgian 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period Annex I B to Regulation (EEC) No 1354/83 20 kg according to point 4.1 (1 000 g) of Annex I B to Regulation (EEC) No 1354/83 TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES' Before 15 July 1986 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 1 5 of Regulation (EEC) no 1 354/83 (4) (*) No L 159/ 14 Official Journal of the European Communities 14. 6 . 86 Description of the lot B C 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient UNRWA (2) 3 . Country of destination Syria Jordan 4. Stage, and place of delivery cif Lattakia cif Aqaba 5. Representative of the recipient^) 6 . Total quantity 100 tonnes 1 1 0 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Belgian 9. Specific characteristics Annex I B to Regulation (EEC) No 1354/83 10 . Packaging 20 kg according to point 4.1 (1 000 g) of Annex I B to Regulation (EEC) No 1354/83 11 . Supplementary markings on the packaging TO UNRWA FOR FREE DISTRIBUTION TO PALESTINE REFUGEES / LATTARIA' AQABA' 12. Shipment period Before 15 July 1986 1 3 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) 14. 6. 86 Official Journal of the European Communities No L 159/15 Notes : (') This Annex together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, takes the place of an invitation to tender. (2) UNRWA Supply Division, PO Box 70, A- 1400 Vienna, telex 135310. (3) The successful tenderer shall contact the beneficiary as soon as possible in order to determine the necessary shipping documents . (4) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) At the recipient's choice. (*) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certificate.